﻿Your election, Mr. President, is both recognition of the continuing endeavours of the German Democratic Republic for peace and harmony between peoples and a tribute to your great qualities as an experienced statesman and diplomat. I am therefore pleased to offer you the warmest congratulations of the delegation of Senegal and to wish you every success in the discharge of your mandate.
Your distinguished predecessor, Mr. Humayun Rasheed Choudhury of Bangladesh, with his lucidity, wisdom and ability, inspired and successfully presided over the last session, I once again extend to him our thanks.
I also pay tribute to the Secretary-General, Mt. Javier Perez de Cuellar, a man of conviction, initiative and courage, who deserves our appreciation and support. I also welcome Ambassador Joseph Verner Reed, in whom we have complete confidence, and congratulate him on his selection by the Secretary-General, which was well deserved. 
This forty-second session of the General Assembly is beginning its work in an atmosphere of expectation and hope.
Our common resolve is to continue the work of building a more balanced and more just world - particularly since the holding two years ago of the fortieth anniversary session of this Organization - has enabled us to glimpse, and sometimes even see, an outline of solutions to some of the major challenges of our age. We must persevere because, above and beyond national stakes and interests, our common efforts are aimed at one objective; to promote the dignity of each individual and of every people through international co-operation. This great noble undertaking - and we have a historic responsibility to future generations to achieve it – requires of all of us lucidity, political will and active solidarity.
It is in this spirit that I would speak on behalf of Mr. Abdou Diouf,
President of the Republic of Senegal, and bring to the Assembly the modest but sincere contribution of the Senegalese people and Government to the implementation of the programme for the rehabilitation of man and peoples in their common rights to peace, development and progress. In this context, re-establishing a growth economy, promoting and protecting human rights and maintaining international peace and security constitute three topics of burning relevance today. May I be permitted to dwell on them for a few moments and share our thoughts with the Assembly.
At a time when the developing countries have the greatest need for financial resources to ensure their growth, what we are witnessing is in fact a reverse trend: in 1985 the developing countries carried out a net transfer of resources of $US 31 billion to the developed countries, and in 1986 this situation not only continued but also worsened. In this context we believe that the North-South dialogue is more than mere wishful thinking; rather, it is an imperative to be translated into tangible action at a time when interdependence between nations is the backdrop to international relations.
The New Substantive Programme of Action for the Least Developed Countries and also, what is closer to us, the United Nations Programme of Action for the Economic Recovery and Development of Africa, 1986-1990, if successfully concluded in a spirit of active harmony and solidarity, could help to restore the economic health of many countries of the South that are represented here and thus improve the future of their  peoples.
As we are all aware, this United Nations Programme of Action for Africa enshrines commitments solemnly entered into here by one and all - by African Governments and by the international community.
Since the Secretary-General has already prepared a detailed follow-up report on the matter, it would be superfluous for me to dwell excessively on the work done by our Organization to implement that Programme of Action. However, Senegal would like to hail the many initiatives taken by the Secretary-General, such as the establishment of a Steering Committee of the United Nations, the establishment of a Group of Eminent Persons, and the interagency meetings held in Dakar in March 1986. The continuation of these efforts, together with co-ordination work, and efforts towards implementation at the regional level by the Economic Commission for Africa, should make it possible to strengthen the capacity of the international organizations to respond in time to difficulties encountered in implementing the Programme of Action. 
Part of the international community also responded positively to the debt problem and debt servicing that detract from the adjustment efforts of African countries. My country welcomes the decision taken in this regard by several countries to cancel or to convert into bonds the public debt entered into by African countries that have been seriously affected by the crisis. We trust that this effort of active solidarity will encourage other partners of Africa, if not to take the same political step, at least to take initiatives with the same goal of providing the African countries real relief from the crushing burden of their foreign debts.
The African countries, for their part, are not sitting with their arms folded in the face of the critical situation confronting their economies. After all, they have solemnly stated that they must first count on their own efforts to solve the problem.
I should like to mention briefly the case of my own country, Senegal.
According to the World Bank's Consultative Group for Senegal, which met in Paris from 31 March to 1 April 1987:
"Two years ago the Government of Senegal began an extremely courageous and large-scale programme for economic restructuring and institutional reform. While no one questions the need for such measures, some persons were sceptical as to the tenacity and courage needed of the public authorities to be able to follow this difficult path which had just been mapped out. Others, invoking the fragility of the Senegalese economy and the difficulties inherent in such change, had doubted whether the measures would in fact lead to real improvement in Senegal's economic situation. Nevertheless, despite these apprehensions, an agreement was concluded between Senegal and its creditors. 
"Two years after the beginning of this undertaking it would seem to us that, as we look at the progress made, a very clear consensus has emerged whereby the Senegalese Government has to a large extent attained its objectives and in fact achieved far better success than many would have ventured to hope."
Anxious to benefit to the utmost from the experience gained in implementing its adjustment programme, my Government opted for an institutional and functional development of existing structures following upon the thirteenth special session of the General Assembly, on the critical economic situation of Africa.	,
Thus at the institutional level, the Inter-Ministerial Committee which, under the effective chairmanship of the Head of State, meets quarterly to supervise implementation of the adjustment programme, and the Technical Committee, which provides follow-up during the inter-quarterly periods, have had their membership changed so as to include all of the ministerial departments involved in the implementation of the United Nations Programme of Action.
On the functional level, the powers of the Inter-Ministerial Committee and the Technical Committee have been broadened to include follow-up and Implementation of the United Nations Programme of Action. Thus the Technical Committee meets on a monthly basis with the creditors in order to study development projects and programmes and together with our partners, hold economic and financial negotiations as needed.
Thanks to these institutional and functional reforms, the assistance provided by organizations in the United Nations system is directed towards the adjustment programme, the priority programme and the United Nations Programme, thereby strengthening the co-ordinating capacity of the Government in the priority areas. These institutional and organic measures and initiatives are backed up by major economic reforms to respond to the priority programme of modalities and objectives of the United Nations Programme of Action.
In the area of public finances, public expenditures representing 32 per cent of the gross national product in 1980-1981, amounted to only 21 per cent of the gross national product in 1985-1986. In 1987, despite the heavy burden of debt-servicing, which accounts for 40 per cent of budget income and almost 25 per cent of export earnings, the deficit is now only 1 per cent of the gross national product, and there has been a sharp drop in the commitments of the public authorities to the banking system and enterprises,
Senegal has also adopted new agricultural and industrial policies in order to stimulate production and growth.
The new agricultural policy is designed essentially to diversify agricultural output; to ensure food self-sufficiency; to ensure that the State is no longer involved in certain activities; to ensure the direct responsibility of the rural population and the peasants; to establish a credit bank to be managed by the peasants Instead of the State; and to provide new impetus for production co-operatives. And there are several other measures, including the setting of remunerative prices for agricultural products.
The new industrial policy was instituted in 1986 and is intended to remedy the lack of dynamism and competitiveness in industry. The Government undertook to remove the State from this sector so as to promote private investment, which is essential to re-growth in the secondary sector. This industrial development strategy required corrective intervention mechanisms and techniques. To that end, the State established an inter-ministerial structure to take effective action in restructuring enterprises that were in difficulty. In order to ensure greater investment, the State organizes regular meetings with creditors by holding sectoral meetings and meetings of potential private investors.
Lastly, studies are now under way and measures have been taken to minimize the impact of structural adjustment on the social sector.
That, in brief, is a summary of a few aspects of the implementation of the programmes undertaken by Senegal. We solemnly reaffirm our will to persevere on this path of organized and planned adjustment of our economy. Nevertheless, and this is a very important point, these efforts have involved sacrifices on our part in the area of employment and the social sector in particular. Such sacrifices will prove viable for Senegal and for other countries undertaking such reforms only if there is active support and real commitment from the international community.
Of course, the World Bank and the International Monetary Fund have established special mechanisms for reform programmes in Africa. Donors have indeed carried out the eighth replenishment of the resources of the International Development Association (IDA) amounting to $12 billion, and the World Bank has decided to raise to 45 per cent the IDA resources for investment in Africa south of the Sahara. The International Fund for Agricultural Development and the Food and Agricultural Organization have also committed themselves to specific programmes for the countries of Africa.
However important those efforts may be, they cannot conceal the even more important and major efforts that remain to be made. That is why Senegal ardently hopes that in the near future the response of the community of donors will deal more with official development aid, on the one hand, and, on the other, with an agreed approach to easing the external debt burden of Africa, whose conditions and modalities will have to be decided on in the context of an international conference. 
The struggle against drought, desertification and acid rain continues to mobilize us within the African regional context - in the Inter-state Committee for Drought Control in the Sahel, the Intergovernmental Authority on Drought and Development and the Southern African Development Co-ordination Conference - so as to ensure food self-sufficiency in a manner in which the balance of the ecosystem will be respected and restored. On the occasion of the fourteenth anniversary of the Inter-State Committee for Drought Control in the Sahel, in his message of 11 September 1987, President Abdou Diouf, in his capacity as Chairman of that Organization, after expressing once again his thanks to the international community, solemnly stated that despite the perils of drought and desertification, the States members of the Inter-State Committee for Drought Control in the Sahel were resolved to win what he called "the war against hunger and desertification".
The Head of state of Senegal, in speaking about the long-term prospects for action against hunger and accepting the Hunger Project "Africa Leadership" prize here in New York on 17 September 1987, appealed to the international community to stand side by side with the African States in a world front for economic peace in Africa.
The objective of such a front is to continue and increase action now under way to deal with the critical situation and nutritional needs and, above all, to establish an integrated strategy for carrying out lasting and definitive solutions to the problem of hunger. The initial responses to that appeal strengthen our conviction that this Assembly, which has already dealt with the concept of countries stricken by desertification, will indeed offer the support which this initiative deserves.
As important as economic recovery is, there is another aspect of building a world of progress, justice and peace, namely, the protection of human rights and the rights of peoples. Senegal, Whose Government  has placed the individual at the very centre of its policy and its day-to-day preoccupations, continues to be involved in the exalted work of the international promotion of human rights Human rights are an indivisible and interdependent whole. The same importance must be devoted to promoting and protecting all the rights of man - civil and political rights; economic, social and cultural rights; individual rights or collective rights; the rights of the first generation, of the second generation, and even the third.
International co-operation thus has open to it a vast field in which to seek the necessary conditions to achieve human rights through an approach that embraces the social, economic and cultural heritages of peoples. This must necessarily involve a regional approach, as it is true that such action will also strengthen international co-operation in the area. Against this background, we are happy to welcome the entry into force, on 21 October 1986, of the African charter of the rights of the individual and of peoples, which indeed holds great promise. It is the decisive contribution of our Mother Africa to the universal endeavour of protecting and promoting human rights. We are also pleased that its monitoring group, the African commission on the rights of the individual and of peoples, has now been established with the election of its 11 members on 29 July 1987, and we trust that its work will indeed live up to the hopes of all those who hold justice dear.
While we welcome these measures taken by the Organization of African Unity to ensure true respect for human rights in Africa, we must recognize that much remains to be done, particularly in the southern-most part of the continent, specifically in South Africa, where the apartheid regime, that crime against mankind, continues to run rampant. That system of racism and institutionalised racial discrimination, with its permanent state of emergency, arbitrary detention, unjust sentences and arbitrary executions constitutes a serious challenge and threat to the authority and credibility of the United Nations. It is the most widespread and flagrant violation of human rights and fundamental freedoms.
Illegally occupying the international territory of Namibia, the Pretoria regime continues to carry on with impunity its acts of aggression, destabilization and invasion against neighbouring African countries, thereby negating the principles and norms of modern international law.
In the face of such a situation, it is difficult to conceive of any peaceful solution apart from pressure on the Botha regime. It is difficult to conceive of measures other than the imposition of comprehensive mandatory economic sanctions against South Africa, to try to provide the conditions necessary to ensure the initiation of honest negotiations, carried out in good faith, between the Pretoria authorities and the legitimate representatives of the liberation movements and patriotic forces of South Africa with a view to establishing a system based on equality, democracy and fraternity..
There was a glimmer of hope at the meeting held at Dakar from 9 to 12 July 1987 between representatives of the African National Congress of South Africa (ANC) and a group of white Afrikaners from South Africa who initiated a new approach designed to avoid any conflict situation that could become tragic in its dimensions. That new process of evolution towards a non-racial, democratic and egalitarian society does indeed inspire some hope of dispelling misunderstanding and fear.
Those who participated in the meeting at Dakar — people of all races, all political persuasions, all social positions - unanimously recognized that the establishment of a non-racial democracy in South Africa was both urgent and The recent international conference on children, repression and the law under the apartheid regime, which met at Harare only a few days ago and brought together representatives of the ANC, domestic anti-apartheid movements and representatives of more than 30 countries, and the first meeting of 8ou national delegates of South African white groups against apartheid within the context of a conference entitled "Towards Democracy" were carried out in the same spirit as the Dakar meeting and extended its scope.
The advent of democracy in the southern part of our continent is indeed a real challenge to the United Nations. To take up this challenge, which is a blot on the millennium that is drawing to a close, the United Nations - which, in 1985, in a coming together of mind and heart, celebrated the fortieth anniversary of its Charter and, in 1986, commemorated the International Year of Peace and the twentieth anniversary of the adoption of the International Covenants on Human Rights - must once again show that it is capable of mobilizing support for just causes that are in keeping with its purposes, principles and objectives.
By virtue of the powers vested in it under its historic responsibilities, the Security Council must take the necessary measures under Chapter VII of the Charter to dismantle as soon as possible the abominable system of apartheid, which is the source of all the evils from which the southern part of Africa is suffering.
Achieving peace also depends on improvement of the world situation as regards the maintenance of international peace and security. We can indeed be happy at the agreement, in principle, entered into by the United States and the Soviet Union on eliminating medium-range missiles from Europe. This is a contribution to 3isarmament, to security and to peace among the nations. We would express the hope that this process, now begun, will continue and that it will be extended to other kinds of weapons, to other countries and to other regions; that it will lead to general and complete disarmament and to the strengthening of peace and international security; and that it will help to make available additional financial resources for aid to development.
On the question of the conflict between Chad and Libya and the question of Western Sahara, my country welcomes the promising initiatives that have been taken at the African level by the Organization of African Unity (OAU) and its ad hoc committee and also at the level of the United Nations by the Secretary-General and the current chairman of the OAU. We hope that such initiatives will yield positive results.
But, despite these few encouraging signs, the international political situation over the last year is still marked by the persistence of traditional hotbeds of tension and the intensification of blind violence in many cases.
The conflict in the Middle East, because of its complexity and the seriousness of the implications, is one of the most painful problems facing the International community and one for which a final solution must be found. Yet it is not recommendations or resolutions providing the framework for settlement of the conflict that are lacking. There is even a broad consensus in favour of a just and lasting solution to the problem of the Middle East based on the implementation of a global and balanced approach, taking duly into account the interests of all parties involved. This is a consensus, which today is supported by unanimity, on the recommendation of the Committee on the Exercise of the Inalienable Rights of the Palestinian People for the convening of an international peace conference on the Middle East. As the appropriate framework for a search for a just and lasting solution to the problem of the Middle East, the conference should be held as soon as possible under the auspices of the United Nations and with the full participation of all parties involved or interested, including the Palestine Liberation Organization, the sole and authentic representative of the Palestinian people	
The question of knowing what role such a negotiating forum should play and who the actors will be should not, in the view of Senegal, continue to block the efforts of the international community to convene it, if the political will to move ahead is indeed present in everybody. The Security Council must resolutely proceed with the preparatory phase of the international peace conference. The tireless efforts of the Secretary-General made throughout this year confirm that this is the only right path in the present circumstances that can lead to the restoring of trust and a dialogue, both of which are essential to a return to harmony and peace in a region that has given so much to civilization.
Now can we fail to express once again our concern over the interminable war between Iran and Iraq. Recent developments in the conflict do indeed strengthen our belief that the United Nations, through the Security Council in particular, should bring its full authority to bear to limit the threat of a general outbreak and to bring about a cessation of the fighting and lead the two parties to have recourse to the means of peaceful settlement of their dispute. Some months ago information was made available about an imminent complete withdrawal of foreign troops from Afghanistan, but this has not yet been confirmed in fact. On the contrary, the military situation in that country has worsened and the political situation seems to be deadlocked judging by the state of the negotiations in Geneva. It is high time for the resolutions adopted by this Organization during the last eight years to be taken into consideration so that the people of Afghanistan may finally exercise their right freely to determine their own future.	,
This aspiration to self-determination also inspires the people of Kampuchea, who are still living under foreign occupation despite the constantly renewed efforts of our Organization to bring back peace to that part of the world.
Under the far-sighted leadership of the President of the International Conference on Kampuchea, Mr. Leopold Gratz, the Ad Hoc Committee established by that Conference, over which my country has the honour of presiding, continues to seek ways and means of removing the obstacles to the application of the principles that were defined in July 1981 for a just, lasting and definitive settlement of all aspects of the problem of Kampuchea.
Senegal, for its part, reaffirms its support for the eight-point proposal of the provisional coalition Government of Democratic Kampuchea and will continue to spare no effort to help the people of Kampuchea to regain its dignity. It is, more specifically, a Question of the withdrawal of the foreign troops to enable the Kampuchean people to exercise in all freedom their right to self-determination, achieve reconciliation and buckle down to the tasks of reconstruction and development of a country devastated by war. 
In Central America, the political settlement of conflicts, both internal and external, should be accompanied by regional guarantees of security and non-interference, protection of human rights and the establishment of democracy, with absolute respect for the sovereignty of States, as recommended by the Contadora Group, the Lima Support Group and the Guatemala agreement. My country welcomes the agreement entered into by countries in the region and assure those friendly countries of our support for its implementation.
The international community is faced with the phenomenon of international terrorism, which also constitutes a serious threat to international peace and security. The struggle against international terrorism must be waged with courage and far-sightedness and in accordance with the principles set forth in the Charter of our Organization. Senegal will continue to spare no effort to make its contribution to the international community's efforts to put an end as quickly as possible to international terrorism.
This year once again the credibility of this universal Organization has been sorely tested. The political, economic and financial problems facing the human race as a whole constitute real threats to international peace and security. Our people are wondering what the future will be and they fix their hopes on us and our work. We must respond to their questions and expectations by genuine co-operation and international solidarity. We have the means to do this for, as the President of the Republic of Senegal said here when he was Acting Chairman of the Organization of African Unity (OAU):
"Mankind has in the past given us too many examples of its ability to meet constant challenges for us to have any doubts that it will be able to overcome those that beset it today." (A/40/PV.42, p. 15)
Each and every one of us must show the political will necessary for our response to live up to the hopes placed in us. It is in that spirit that my country, whose candidature for a non-permanent seat on the Security Council has been unanimously recommended and endorsed by the countries of our region and by the Conference of Heads of State and Government of the Organization of African Unity (OAU) , and which will endeavour to merit the trust that Members would place in us by electing us; assures the Assembly that we will make the most positive contribution we can to ensuring the advent of a world of peace, progress and solidarity and the emergence of a planetary village where, in the shadow of the skyscrapers of Manhattan, taking the place of the baobab tree under which palavers take place, our dialogue will be able to solve all the problems facing the human race.
